                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                               DOCKET NO. 3:20-cv-00710-FDW-DSC

    HAYWARD INDUSTRIES, INC.,                           )
                                                        )
                       Plaintiff,                       )
                                                        )
             vs.                                        )                 CASE MANAGEMENT
                                                        )                       ORDER
    NINGBO C.F. ELECTRONIC TECH                         )
    CO., LTD.;                                          )
    BLUEWORKS INNOVATION                                )
    CORPORATION;                                        )
    NINGBO YISHANG IMPORT AND                           )
    EXPORT CO., LTD.; and                               )
    BLUEWORKS CORPORATION,                              )
                                                        )
                     Defendants.                        )
                                                        )

           THIS MATTER, upon assignment to the Honorable Frank D. Whitney, and following

conference of counsel pursuant to Local Civil Rule 16.1(A), shall be governed by the following

Case Management Order entered pursuant to Rule 16(b) of the Federal Rules of Civil Procedure.

This Order is intended to supplement, not supplant, the Court’s previously entered Initial

Scheduling Order.1




1
    Due to inadvertent delay, the deadlines for the case are adjusted as indicated.

                                                             1

         Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 1 of 14
                                          DEADLINES AT A GLANCE

                 Initial Disclosures:                                   August 4, 2021
                 Expert Reports:
                         Plaintiff                                      November 24, 2021
                         Defendant                                      December 31, 2021
                         Rebuttal                                       January 14, 2022
                         Supplementation                                January 28, 2022
                 Discovery Completion:                                  February 23, 2022
                 ADR:                                                   March 9, 2022
                 Dispositive Motions (filed):                           March 23, 2022
                 Dispositive Motions (hearing):                         April 04-08, 2022
                 Pretrial Submissions:                                  7 calendar days before FPC
                 Final Pretrial Conference (FPC):                       To be determined
                 Trial Setting:                                         Term beginning May 02-20, 2022
1.       DISCOVERY

         a.       Track Assignment. This case is assigned to the Standard case management track.

         b.       Deadline for Completion of All Discovery; Extensions. All discovery shall be

                  commenced or served in time to be completed by February 23, 2022. Pursuant to

                  Rule 29, the Court preauthorizes the parties to stipulate to the taking of discovery

                  beyond the discovery completion deadline provided that any such extension expires

                  not later than fourteen (14) calendar days prior to the scheduled trial term and a

                  joint stipulation memorializing the extension is filed on the record. 2 Otherwise,

                  discovery requests that seek responses or schedule depositions after the discovery

                  completion deadline are not enforceable except by Order of the Court for good

                  cause shown. If a party moves for an extension of time to respond to discovery

                  requests or to extend the discovery deadline, the result of consultation with

                  opposing counsel must be stated in the motion.

         c.       Discovery Guidelines. Each party may propound no more than 30 interrogatories


         2
            Stipulated extensions of the deadline for completion of all discovery will not alter the dates and deadlines
for filing, briefing, and hearing dispositive motions, nor do they provide grounds for a continuance of a trial setting.

                                                           2

      Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 2 of 14
                  to any other party; each party may serve no more than 50 requests for production

                  on any other party; each party may submit no more than 30 requests for admission

                  to any other party; and each party may conduct no more than 50 hours of oral

                  depositions.34 Parties may, by agreement, increase the numbers set forth above or,

                  if unable to agree, may seek Court intervention where good cause exists.

         d.       Disclosures and Supplementation. Initial pretrial disclosures pursuant to Fed. R.

                  Civ. P. 26(a)(1) shall be exchanged no later than August 4, 2021.

                  Supplementation of disclosures under Rule 26(e) shall be served at such times and

                  under such circumstances as required by that rule. Counsel should bear in mind

                  that seldom should anything be included in the final Rule 26(a)(3) pretrial

                  disclosures that has not previously appeared in the initial Rule 26(a)(1) disclosures

                  or a Rule 26(e) supplement made sufficiently in advance of the discovery deadline

                  to put opposing counsel in a realistic position to make strategic judgments about

                  whether to pursue follow-up discovery concerning the witness or exhibit disclosed.

                  A party that fails to comply in good faith with this requirement may be subject to

                  appropriate sanctions pursuant to Fed. R. Civ. P. 37(c)(1).

         e.       Expert Reports. Reports from retained experts under Rule 26(a)(2) shall be due

                  from the Plaintiff(s) no later than November 24, 2021, and from the Defendant(s)

                  no later than December 31, 2021. Any rebuttal reports are due no later than

                  January 14, 2022. Supplementations under Rule 26(e) are due no later than




         3
           This provision does not supersede the requirements of Rule 30(d)(2) (limiting oral deposition of any given
witness to one day of seven hours) but only provides a mechanism for capping the total amount of depositions a party
may take. Only time on the record shall be counted against this limit, and time will be assessed against the party
whose counsel is questioning the witness, irrespective of which party noticed the deposition.
         4
           Refer to parties’ joint certification (Doc. No. 41) for specifics regarding the parties’ discovery agreement.

                                                           3

      Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 3 of 14
       January 28, 2022.

 f.    Responses to Interrogatories and Requests for Admission. Every response to

       an interrogatory or request for admission, and every objection thereto, shall be

       preceded by the original number and complete text of the corresponding

       interrogatory or request for admission.

 g.    The Maintenance of Discovery Materials. Discovery materials are not to be filed

       unless used to support or oppose a motion. All counsel are advised to consult Local

       Civil Rule 26.2, which provides that while depositions, interrogatories, and requests

       for admission, and responses thereto, must still be served on all parties, they are no

       longer to be filed except upon Order of the Court. The parties are solely responsible

       for the preservation of any and all discovery materials they may generate.

 h.    Protective Orders; Filings Under Seal. In order to avoid unnecessary delay in

       responding to discovery requests, the Court has adopted a standing protective order

       that is applicable to each case before the undersigned, subject to supplementation,

       modification, or vacatur, as the need may arise, upon motion of a party. See

       Standing Protective Order for Civil Cases Before the Honorable Frank D. Whitney,

       Miscellaneous No. 3:07-MC-47 (Doc. No. 3). Even with a protective order

       governing confidential documents in place, however, Court filings may be kept

       under seal only upon written motion of a party satisfying the requirements of Stone

       v. University of Maryland Medical System Corp., 855 F.2d 178, 180-81 (4th Cir.

       1988) and Local Civil Rule 6.1. Specifically, any motion to seal shall set forth: (i)

       a non-confidential description of the material sought to be sealed; (ii) a statement

       of reasons sufficient to overcome the public’s presumptive right of access; (iii) a



                                         4

Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 4 of 14
                 statement as to why sealing is necessary (i.e., why there are no adequate alternatives

                 to filing under seal); (iv) a statement as to the period of time the party seeks to have

                 the material maintained under seal and as to how the matter is to be handled upon

                 unsealing; and (v) supporting statutes, case law, or other authority.

        i.       Motions to Compel. Consistent with the spirit, purpose, and explicit directives of

                 the Federal Rules of Civil Procedure and this District’s Local Rules, the Court

                 expects all parties (and counsel) to attempt in good faith to resolve discovery

                 disputes without the necessity of court intervention. Failing this, the parties are

                 required, within fourteen (14) calendar days after a discovery dispute arises, 5 to

                 schedule and submit to an informal telephonic conference before the referral

                 magistrate judge (or the presiding district judge, if the magistrate judge is

                 unavailable prior to the expiration of the 14 days). The judicial officer presiding

                 over such a teleconference shall have jurisdiction to: (i) mediate the parties’ own

                 resolution of the dispute; (ii) make a summary legal determination on the merits of

                 the dispute, if appropriate; (iii) require the aggrieved party to file a written motion

                 to compel and/or set an abbreviated briefing schedule, if appropriate; and (iv) award

                 appropriate sanctions pursuant to Rule 37.

2.      ALTERNATIVE DISPUTE RESOLUTION

        a.       Method of ADR. The method of ADR required to be utilized in this case is

                 Mediated Settlement Conference.



        4
           This time limitation may only be extended with leave of Court for good cause shown, and failure to timely
submit to this procedure will result in the objection being deemed waived.




                                                         5

      Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 5 of 14
        b.       ADR Deadline. The deadline for completing ADR and filing a report on the results

                 is March 9, 2022. The parties, however, may conduct ADR after an initial round

                 of discovery.

        c.       Settlement Procedures. If at any time a settlement is reached it shall be reported

                 immediately to the Court, in writing, together with a realistic target date by which

                 the parties can have a formal stipulation of dismissal filed. Upon notification of

                 settlement, the Court will enter an Order nominally dismissing the case without

                 prejudice to the right of any party to reopen it should the settlement not be

                 consummated as contemplated.

3.      MOTIONS

        a.       Motions Deadlines. Any motion for leave to join additional parties or otherwise

                 to amend the pleadings shall be filed by September 15, 2021.6 All dispositive and

                 other pretrial motions except for motions to continue and motions in limine shall be

                 filed no later than March 23, 2022. Parties may not extend these deadlines by

                 agreement and stipulated extensions of the deadline for completion of all discovery

                 will not alter the motions deadline.

        b.       Proposed Form of Order. All pretrial motions other than motions made pursuant

                 to Rules 12(b), 12(c), 23, 56, or 65(a) of the Federal Rules of Civil Procedure shall

                 be accompanied at the time of filing with a proposed form of order stating the

                 requested relief. Proposed orders shall be submitted to Chambers electronically, in

                 Microsoft Word or Rich Text (RTF) format, utilizing the CyberClerk feature of


        6
          A motion to amend the pleadings made after this deadline is, in effect, a motion to amend this scheduling
order, and any party seeking to do so will have the burden of satisfying not only Rule 15’s “justice so requires”
standard but also Rule 16(b)’s “good cause” standard.


                                                        6

      Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 6 of 14
                  CM/ECF.

         c.       Memoranda of Law; Requirements and Deadlines. All relevant portions of the

                  Court’s Initial Scheduling Order remain in full force and effect (including the

                  provisions regarding content of memoranda of law, attorney certifications, briefing

                  schedules, computation of time, extensions, and objections to or reconsideration of

                  a magistrate judge’s decision), except that the Court sets the following new word

                  limits:

                  i.        Unless prior permission has been granted, memoranda of law in support of

                            or in opposition to any discovery or evidentiary motion shall not exceed

                            3,000 words, and reply memoranda will not be permitted in discovery or

                            evidentiary disputes.

                  ii.       Unless prior permission has been granted, memoranda of law in support of

                            or in opposition to any dispositive motion shall not exceed 6,000 words, and

                            reply memoranda shall not exceed 2,000 words.

         d.       Exhibits. A copy of all exhibits upon which a party relies in support of or in

                  opposition to a motion shall be included as an “Appendix” or “Attachment” thereto

                  and filed with the Court. If a party’s exhibits aggregate to 25 or more pages, a

                  courtesy copy of the exhibits (bound, indexed, and tabbed for ease of reference)

                  shall be mailed or hand delivered to Chambers as soon as practicable after filing. 7

                  The Chambers address is: 195 Charles R. Jonas Federal Building, 401 West Trade

                  Street, Charlotte, NC 28202.



         7
          Exhibits that are under seal should be included in the exhibit notebook but should be clearly distinguishable
from the non-sealed exhibits (e.g., reproduced onto colored paper).


                                                          7

      Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 7 of 14
      e.    Hearings.

            i.     Scheduling. Counsel should expect that the calendaring of dispositive

                   motions for hearing will be the general rule, not the exception, as an

                   accommodation for the Court’s strict page limits.        In this case, oral

                   arguments on dispositive motions will be held between April 04-08, 2022,

                   unless, upon reviewing the briefs, the Court in its discretion deems oral

                   argument    unnecessary.        Deputy Clerk     Candace    Cochran     (Tel:

                   704.350.7402) will assist the Court and counsel in setting a specific time

                   and date during the designated week and should be counsel’s point of

                   contact for that purpose.

            ii.    Procedure. Oral arguments shall be limited to fifteen (15) minutes per side,

                   but may be extended at the discretion of the presiding district judge. After

                   arguments are heard and before a ruling is issued, the parties will be

                   provided an opportunity to discuss settlement. Accordingly, counsel are

                   directed to have their clients or representatives with settlement authority

                   either present in the courtroom or readily available by telephone at the time

                   of hearing. Counsel are advised that the Court may elect to issue an

                   immediate decision on the record in open court in lieu of a written order,

                   and/or request the prevailing party to prepare a written draft order

                   memorializing the Court’s decision.

4.    PRETRIAL AND TRIAL PROCEDURES

      a.    Trial. Trial. This case shall be tried with a jury. Counsel should be prepared to

            proceed to trial at the first available term of court commencing on or after May 02-



                                               8

     Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 8 of 14
       20, 2022. The parties anticipate the trial to last five-seven (5-7) days.

 b.    Final Pretrial Conference. The Court shall determine the date of the final pretrial

       conference at the dispositive motions hearing. On or before the date of the final

       pretrial conference, counsel shall seriously revisit the possibility of settlement and

       be prepared at conference to inform the Court of the parties’ efforts.

 c.    Pretrial Submissions. The Court requires the following pretrial submissions to be

       jointly drafted and submitted to Chambers at least seven (7) calendar days prior to

       the final pretrial conference:

       i.     Jointly-Proposed Pretrial Order.        This jointly-prepared and jointly-

              submitted document shall contain:

              (1)     A joint statement of the case, the purpose of which is to acquaint the

                      jury with the nature of the case. Unless the case is extremely

                      complex, this statement should not ordinarily exceed one page.

              (2)     Stipulations as to all issues of law or fact to which the parties can

                      agree for purposes of streamlining trial. If a party fails to stipulate

                      to a fact (e.g., the authenticity of a document) without articulating

                      a good faith basis for disputing it, the Court shall assess against that

                      party the opposing party’s costs (including the cost of subpoena

                      service, witness travel costs and fees, and reasonable attorney’s

                      fees) incurred in proving the fact at trial. See Fed. R. Civ. P.

                      37(c)(2).

              (3)     A brief synopsis (no argument) of the legal or factual contentions

                      about which the parties have been unable to stipulate. Any advocacy



                                         9

Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 9 of 14
                              should be reserved for a trial brief which may be submitted as

                              provided in Paragraph 4(d) below.

                       (4)    A list of exhibits that each party may offer at trial (except those

                              offered solely for impeachment or cross-examination), numbered

                              sequentially; a brief description of the exhibit; any stipulations as to

                              authenticity or admissibility; and the basis for any objections. This

                              information shall be entered into a table in substantially the

                              following format (the last two columns should be left blank to be

                              completed by the courtroom clerk at trial):




Exh.   Description           Stipulation –   Stipulation –   Objections          Identified   Admitted
No.                          Authenticity    Admissibility                       By

1      Police Report         Yes             No              Hearsay

2      Draft of Contract     No              No              Foundation,
                                                             Relevance,
                                                             Parol Evidence



                       (5)    Designations by volume, page and line of all portions of pleadings

                              and discovery materials, including depositions, interrogatories, and

                              requests for admission, that each party may offer at trial (except

                              those offered solely for impeachment or cross-examination); cross-

                              designations; a brief description of the substance of the designation;

                              and the basis for any objections. This information should be entered

                              into a similar table format as the exhibit list.

                       (6)    A list of the names and addresses of all witnesses each party may


                                                  10

    Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 10 of 14
                     offer at trial, together with a brief statement of what counsel

                     proposes to establish by their testimony.

              (7)    A statement of the qualifications of any expert witness a party may

                     offer at trial, unless the parties have stipulated to the qualifications

                     of the expert witness as provided above.

       ii.    Jointly-Proposed Voir Dire. The general procedures governing voir dire are

              set forth in the Court’s Standing Order Governing Jury Selection and

              Instruction in Civil Cases Before the Honorable Frank D. Whitney,

              Miscellaneous No. 3:07-MC-47 (Doc. No. 5). In addition to the Court’s

              standard voir dire, counsel may prepare and jointly submit a single

              compilation of voir dire questions sought to be asked, also noting the

              agreement or objection of other parties to each proposed question. Pursuant

              to Rule 47(a), the Court will ask prospective jurors only such of the

              proposed voir dire as it deems proper.

       iii.   Jointly-Proposed Jury Instructions. The general procedures governing jury

              instruction are set forth in the Court’s Standing Order Governing Jury

              Selection and Instruction in Civil Cases Before the Honorable Frank D.

              Whitney, Miscellaneous No. 3:07-MC-47 (Doc. No. 5). Any objections to,

              or requests for modification or supplementation of, the Court’s pattern jury

              instructions must be made at this time or may be deemed waived. In

              addition to the Court’s generally-applicable pattern jury instructions,

              counsel should prepare and jointly submit a single compilation of proposed

              jury instructions that are narrowly tailored to the anticipated issues arising



                                        11

Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 11 of 14
                            at trial (e.g., the elements of the claims and defenses at issue), subject to

                            supplementation at the close of evidence, as necessary, as contemplated by

                            Rule 51. Counsel shall identify and index each proposed instruction by

                            number and heading, and support each proposed instruction with adequate

                            legal authority. Where there is disagreement as to any instruction, this

                            jointly prepared submission shall disclose the basis for a party’s objection

                            and (if applicable) provide a proposed alternate instruction.

                   iv.      Exhibits. Copies of all proffered documentary exhibits (including

                            designated portions of discovery materials), properly bound, indexed, and

                            tabbed.8 In addition, in order to facilitate publishing exhibits

                            electronically through the multimedia technology available in the

                            courtroom, counsel shall submit to Chambers a CD-ROM containing the

                            pertinent files (in JPEG or PDF format for documents and images and

                            MPEG format for audio/video), named according to the corresponding

                            exhibit number assigned to the exhibit in the proposed pretrial order.

                            These exhibit notebooks and CD-ROMs are to be courtesy copies for the

                            Court’s personal use at trial. Counsel should be aware that each party will

                            bear sole responsibility for maintaining the actual exhibits offered by that

                            party and admitted at trial. All working drafts of documents (e.g., the

                            proposed pretrial order) shall be submitted to Chambers electronically, in

                            either WordPerfect (WPD) or Rich Text (RTF) format, utilizing the

                            CyberClerk feature of CM/ECF. Submissions required to be made in a



8
    The Court requests only one complete exhibit notebook.

                                                         12

        Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 12 of 14
               tangible medium (e.g., hard copies of papers and exhibits) must be sent so

               as ensure their receipt in Chambers by the deadlines set forth herein.

 d.    Motions In Limine and Trial Briefs. To the extent that contested issues of law

       and evidentiary objections can be anticipated in advance of trial, trial briefs and/or

       motions in limine, if appropriate, shall be filed on the Monday prior to the first

       day of the trial term during which the case has been calendared. Written

       responses shall be due on the Thursday prior to the first day of the trial term.

       Word limits for motions in limine shall be governed by Paragraph 3(c)(i) and

       word limits for trial briefs shall be governed by Paragraph 3(c)(ii).

 e.    Video Depositions. If video depositions are taken and counsel intend to use them

       at trial, counsel are directed to resolve any objections and edit the video accordingly

       so that the video may be shown without interruption. Failure to do this prior to trial

       will result in objections being deemed to be waived.

 f.    De Bene Esse Depositions. De bene esse trial depositions may not be taken outside

       of the discovery period without consent of all parties or leave of court upon a

       showing: (i) that the deponent will be unavailable at trial for one of the reasons set

       forth in Rule 32(a)(3) and, if the reason for unavailability is that the witness resides

       outside of the Court’s subpoena power, that the party desiring the testimony has

       first made a good faith effort to obtain the voluntary attendance of the witness at

       trial; (ii) that the witness had not previously been deposed in a discovery deposition,

       or that exigent facts exist that would justify reopening the deposition; (iii) that the

       deposition can be scheduled at least fourteen (14) calendar days before the first day

       of the trial term during which the case has been calendared; and (iv) that no



                                         13

Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 13 of 14
       substantial and irremediable prejudice will result to an adverse party on account of

       the taking of the deposition.

 g.    Trial Subpoenas. Counsel must subpoena all witnesses at least fourteen (14)

       calendar days before the first day of the trial term during which the case has been

       calendared. The Court may elect not to enforce subpoenas that have not been issued

       in compliance with this deadline or, if requested, may quash subpoenas that have

       not been issued in compliance with this deadline.

 h.    Assessment of Jury Costs. Whenever a civil action scheduled for a jury trial is

       settled or otherwise disposed of in advance of the actual trial, the Court may assess

       all jurors’ costs (including Marshal’s fees, mileage reimbursement, and per diem

       fees) equally against the parties or otherwise may determine appropriate

       assessments, unless the Clerk’s office is notified at least one (1) full business day

       prior to the date on which the action is scheduled for trial or the parties establish

       good cause why the Court should not assess jury costs against them. When any

       civil trial is settled at trial in advance of a verdict, the Court likewise may make the

       same assessments unless the parties establish good cause why the Court should not

       do so.

 IT IS SO ORDERED.


                                       Signed: July 22, 2021




                                           14

Case 3:20-cv-00710-FDW-DSC Document 42 Filed 07/23/21 Page 14 of 14
